DETAILED ACTION
Claims 24, 27-29 and 31-45 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel O’Brien on 10/13/2021.

The application has been amended as follows: 

	Claims 31-42 have been cancelled.

	Claims 24, 27-29 and 43-45 have been rewritten as:

	----------------

24. A skin care product for inhibiting skin aging, loss of skin elasticity or wrinkle formation, the skin care product comprising a therapeutically effective amount of a honey extract obtained from raw honey, wherein the honey extract comprises one or more MMP inhibitory phenolic compounds, between 200 to 1000 pg/mL of methyl syringate, ethanol, and water, and wherein the ethanol is present in an amount effective to stabilize the one or more MMP inhibitory phenolic compounds and to preserve the extract, the amount of methyl syringate in the extract is approximately 5 to 20 times higher than in raw honey, the extract has a ratio of one or more MMP inhibitory phenolic compounds to saccharides that is at least 5 times greater than in the raw honey, and wherein the raw honey from which the extract is 
26. The skin care product as claimed in claim 24, wherein the honey extract contains 10-80% ethanol.  
27. The skin care product as claimed in claim 24, wherein the honey extract contains 0.1-18% water.
28. The skin care product as claimed in claim 24, wherein the skin care product contains 0.1 to 20% (w/w) of the honey extract.
29. The skin care product as claimed in claim 24, wherein the skin care product further comprises an emollient or an emulsifier, and wherein the skin care product is formulated for topical administration in the form of a cream, gel, ointment, bar, lotion, or liquid.
43. A therapeutically effective honey extract obtained by:
 	mixing raw honey with ethanol and water to provide a mixture;
separating the mixture to substantially remove a saccharide concentrated first phase from a second phase including one or more MMP inhibitory phenolic compounds and methyl syringate; 
conducting a further separation step to increase the concentration of the one or more MMP inhibitory phenolic compounds and methyl syringate by reducing the ethanol and/or water concentration to provide the honey extract; and
collecting the honey extract, wherein the honey extract comprises one or more MMP inhibitory phenolic compounds, between 200 to 1000 pg/mL of methyl syringate, ethanol in an amount effective to stabilize the one or more MMP inhibitory phenolic compounds and to preserve the extract, and water, and wherein the raw honey from which the extract is obtained is substantially from nectar produced by plants of the genus Leptospermum, Kunzea, Knightia, or a combination thereof.

44. The skin care product as claimed in claim 24, wherein the honey extract contains 50-70% ethanol.  


	-----------------------


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner could not find any prior art associated with a honey extract obtained from raw honey, wherein the honey extract comprises one or more MMP inhibitory phenolic compounds, between 200 to 1000 pg/mL of methyl syringate, ethanol, and water, and wherein the ethanol is present in an amount effective to stabilize the one or more MMP inhibitory phenolic compounds and to preserve the extract, the amount of methyl syringate in the extract is approximately 5 to 20 times higher than in raw honey, the extract has a ratio of one or more MMP inhibitory phenolic compounds to saccharides that is at least 5 times greater than in the raw honey, and wherein the raw honey from which the extract is obtained is substantially from nectar produced by plants of the genus Leptospermum, Kunzea, Knightia, or a combination thereof or a skincare product containing this extract.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 24, 27-29 and 43-45 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/AMY L CLARK/Primary Examiner, Art Unit 1699